Title: From Alexander Hamilton to Robert R. Livingston, [18 March 1789]
From: Hamilton, Alexander
To: Livingston, Robert R.


[New York, March 18, 1789]
Dr Sir
Some short time after the evacuation of this City, on the occasion of certain irregularities committed (I think by Sears and others in regard to Rivington) The Council for the temporary government came to some resolution, or agreed upon some proclamation of a spirited nature for discountenan[c]ing such proceedings which was delivered to the Governor to publish. He kept it in his hands and did not publish it and when the Council met alleged that he had consulted Mr. Lamb & Willet who thought it would have an ill effect to publish it by exciting ill blood and therefore had not done it. The Majority of the Council consented to its suppression. I remember to have understood at the time that Benson & yourself were very angry at the procedure. The circumstances whatever they were I had from him & you.
I will thank you to let me know by the first post after this the particulars of the transaction. A public use has been made of the fact & I understand it is meant to call it in question. It is of great importance that charges when made should be supported and I will therefore be obliged to you for an accurate statement in which I trust you will find no difficulty as the affair was not of a matter to require secrecy. I have requested the same thing of Benson. With great esteem & regard
I remain D Sir   Yr. Obed & hum serv
A Hamilton
New York March 18. 89

I remember that either Benson or yourself replied that if the acts of the Council were to depend on the opinions of these people The Council had as good relinquish the Government of the City to them. If you choose to prescribe restrictions they will be observed though I presume they will not be thought necessary
Chancellor Livingston
